PER CURIAM:
Claimant seeks an award of $172.46 for the replacement of the windshield of his 1981 Ford Fairmont, which was cracked by a piece of limestone which came off the back of a dump truck. Claimant testified that he was travelling several car lengths behind the truck on Lee Town Road in Jefferson County, West Virginia, on July 2, 1982, when the incident occurred. He stated that the truck belonged to respondent and was hauling the limestone to a local job site. There was no cover over the stone.
The Court is of the opinion that the claimant has established that the truck in question belonged to respondent and that the stone that broke his windshield came off respondent’s vehicle. The Court, therefore, makes an award in the amount sought. Kessler v. Dept. of Highways, 13 Ct.Cl. 436 (1981); W.Va. Code §17C-17-6.
Award of $172.46.